Motions for enlargement of time and for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before February 5, 1963, with notice of argument for the March 1963 Term of this court, said appeals to be argued or submitted when reached. If the appellants fail to comply with the, conditions imposed, the respondents may enter an order dismissing the appeals without notice to the appellants. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.